Order insofar as appealed from affirmed, with $10 costs and disbursements. All concur. (Appeal from part of an order of Erie Special Term making as a condition for the granting of plaintiff’s motion for leave to discontinue without prejudice, the execution of a stipulation acknowledged by plaintiff that any actions hereinafter commenced upon the causes of action alleged in plaintiff’s complaint shall be brought in Erie County.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Williams, JJ.